DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (polypeptides) and a polypeptide of SEQ ID 1 with P1S, P2S, P3S, N14P, D58P mutations, and the addition of PSS on the C-terminus without traverse in the reply filed on 7 April, 2022.  This sequence was found to be novel and unobvious over the prior art, but broader claims were not found allowable.

Claims Status
Claims 1, 100, and 106-121 are pending.
Claims 106-121 are new.
Claims 111 and 114-121 have been withdrawn due to an election/restriction requirement.

Withdrawn Objections
The objection to the disclosure due to the lack of SEQ ID numbers is hereby withdrawn due to amendment.

The objection to the drawings as not matching their description is hereby withdrawn due to amendment.

New Objections
Claim Objections
Claim 112 is objected to because of the following informalities:  this claim has an additional statement “Claims 56-67” after the period; clearly a typo.  Appropriate correction is required.

Withdrawn Rejections
The rejection of claims 1, 2, 8, and 105 under 35 U.S.C. 101 because they read on a judicial exception is hereby withdrawn due to amendment.

The rejection of claim(s) 1, 2, 6, 8, and 105 under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US 20140141994) is hereby withdrawn due to amendment.

New Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 100, 106, 108-110, 112, and 113 are rejected under 35 U.S.C. 101 because they read on a judicial exception (natural phenomenon).  Please note that this rejection is necessitated by amendment.

The Supreme Court has given a 3 part test for patent eligibility:

 Is the claim drawn to a process, machine, manufacture, or composition of matter?
Does a judicial exception apply?
2a.   Is there something beyond the judicial exception?

Applying the test
1.  The claims are drawn to polypeptide sequences, a composition of matter.  First requirement is satisfied.
2. Chen et al (US 20110289625) describe a transcription factor (SEQ ID 72), which has all the structural limitations of the claims (three Ser residues, two Pro residues, and an PSS sequence, with appropriate spacings).  And, as this sequence has every structural limitation that applicants have stated is required to meet the functional limitations of the claims, it must do so inherently.  As this is a naturally occurring polypeptide, it reads on the judicial exception of natural phenomenon.  Claim 100 requires a kit containing the sequence, but that can be met by just the sequence itself.  Claims 112 and 113 discuss recombinant and synthetic product by process limitations, but merely stating that the material was synthesized is not sufficient to overcome this rejection.

2a.  This is just a sequence; there is nothing in addition to the sequence that will give anything in addition to the judicial exception.  Thus, these claims are not patent eligible.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 107-109 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Please note that this rejection is necessitated by amendment.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants discuss the mutations of claim 106 to SEQ ID 1, and demonstrate that they improve stability or allow a loop to be exposed without greatly affecting stability (paragraphs 203-205).  There is discussion of modifying the loops to binding sites (paragraphs 206-209).  Some of these loop residues are critical for folding of the polypeptide (paragraph 207) and others are destabilizing when mutated (paragraph 208).
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming sequences with a small number of amino acids in a specific relationship to each other, along with various secondary structure limitations (beta strand, loops).  While the claims are drawn up as specific mutations to SEQ ID 1, there is no limitation on additional mutations, so long as they are substitutions or insertions.  This is a functional limitation requiring that the claimed sequences fold into the given secondary structures.  However, applicants have given limited information of how SEQ ID 1 can be modified and maintain these structures.  A person of skill in the art would not know what sequence/chemical/physical structures are required to meet these claim limitations.  In essence, applicants have claimed their invention by function.  That is not sufficient to meet the written description requirement.
In 2020, well after applicant’s priority date, DeepMind AI had a breakthrough in structure prediction, as described by Howes (C&ENews, issue of 1 Dec, 2020).  The previous best prediction software, while amazing everyone who saw it, simply could not match experimentally determined structures (1st page, 3d paragraph).  This clearly shows that, at the time of applicant’s priority date, it was impossible to determine a polypeptide structure from its sequence without actually synthesizing it and experimentally determining it.
This is borne out by Rocklin et al (Science (2017) 357 p168-175) at roughly the time period of applicant’s earliest priority date.  Designing proteins with a given structure a priori was successful in only 6% of the attempts (abstract).  
It also shows up in applicant’s experiments.  It is generally accepted that a loop of a polypeptide can be modified without issue; this has been suggested as a method for grafting binding ability to polypeptides that wouldn’t otherwise have it (Smith et al, J. Biol. Chem. (1995) 270(51) p30486-30490, abstract).  But applicants have demonstrated with their experiments that some of the loops are important for folding, or will destabilize the structure if modified (paragraphs 206 and 207).  
(d) representative number of samples:  Applicants show that specific mutations of SEQ ID 1 will stabilize the structure, and that some of the loops can be modified without causing misfolding.  However, given that the number of insertions and substitutions is not bound, the claims are drawn to an unlimited number of possible variants that meet the structural limitations of the claims. As there is no real guidance as to how more than minor regions of the sequence can be modified without consequence, this is simply insufficient to provide written description for the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 100, 106, 108-110, 112, and 113 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 20110289625, previously cited).  Please note that this rejection is necessitated by amendment.
Claim 1 requires two prolines and a PSS sequence, with specific spacings.  Dependent claims require additional amino acids (with secondary structure limitations), and discuss how the material is made.

Chen et al describes a sequence (SEQ ID 72), which has three Ser residues, two Pro residues, and a PSS sequence, all with the appropriate spacing to meet the structural limitations of the claims (anticipating claims 1 and 106).  Note that a kit requires nothing beyond the sequence itself, anticipating claim 100.  While the reference does not discuss the loops and beta strands of this sequence, it has all the structural elements that applicants have stated as required for these limitations, so they must necessarily follow.  Thus, the reference anticipates claims 108 and 109 – note that these claims, while listing additional sequences, allow them to be mutated so these sequences are not limiting.  The residue corresponding to position 28 of SEQ ID 1 is a Phe (compared to the Gly of SEQ ID 1), anticipating claim 110.  Claims 112 and 113 are product by process limitations describing how the polypeptide is made, but applicants have not described any structural changes tied to these methods.  The MPEP states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).  Thus, these claims are anticipated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658